OPINION — AG — ** COURT COSTS DEPOSITS — CONDEMNATION  — UNCLAIMED ** ALL UNCLAIMED BALANCES REPRESENTING COURT COSTS DEPOSITS BELONGING TO LITIGANTS WILL BE TRANSFERRED IN ACCORDANCE WITH 28 O.S. 106 [28-106], AT THE END OF TWO YEARS INSTEAD OF THE THREE YEARS IN THE UNCLAIMED PROPERTY ACT. WITNESS FEES, JUROR FEES AND APPRAISER FEES ARE 'NOT' FEES SUBJECT TO NEITHER THE UNCLAIMED PROPERTY ACT (60 O.S. 657 [60-657] ET SEQ.) AS " PROPERTY HELD FOR THE OWNER " NOR " COSTS " UNDER 28 O.S. 106 [28-106] . UNCLAIMED MONEY IN PROBATE AND CONDEMNATION CASES PRESUMED ABANDONED UNDER 60 O.S. 657 [60-657] AND REPORTED IN ACCORDANCE WITH 60 O.S. 661 [60-661] SHALL BE PAID TO OKLAHOMA TAX COMMISSION IN ACCORDANCE WITH 60 O.S. 663 [60-663] . THE COURT CLERK DOES 'NOT' PAY ANY BALANCE IN COST DEPOSITS TO THE TAX COMMISSION AT THE END OF THE THREE YEARS SINCE AT THE END OF TWO YEARS HE TRANSFER SUCH COSTS INTO THE COURT FUND IN ACCORDANCE WITH 28 O.S. 106 [28-106] (ALL INTANGIBLE PERSONAL PROPERTY, FUNDS, COURT FUND) CITE: 60 O.S. 657 [60-657], 60 O.S. 663 [60-663], 28 O.S. 31 [28-31] [28-31], OPINION NO. 67-377 (W. J. MONROE)